Citation Nr: 0003412	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from October 1944 to May 
1946.

This appeal arose from a July 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
sinusitis, assigning it a 10 percent disability evaluation.  
In July 1998, this issue was remanded to the RO for 
additional evidentiary development.  In March 1999, the case 
was again remanded in order to comply with due process 
requirements.

As previously noted, this case was remanded in July 1998 so 
that a VA examination could be performed.  An examination was 
scheduled at the San Juan, Puerto Rico VA Medical Center, to 
which the veteran failed to report.  The RO then learned that 
he had moved to Philadelphia, Pennsylvania; thus, on December 
2, 1998, the RO wrote to the veteran at his Philadelphia 
address, requesting that he clarify whether he was willing to 
report to a VA examination in Philadelphia.  He was also 
asked to indicate if he wanted his case transferred to the 
Philadelphia RO.  March 1999 correspondence from the veteran, 
he indicated that he wanted his case transferred to the 
Philadelphia RO.  However, he made no mention as to his 
willingness to report for an examination.  The San Juan RO 
then scheduled the veteran for an examination at the San Juan 
VA Medical Center in August 1999.  Obviously, he failed to 
report.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for following:

1.  The San Juan, Puerto Rico RO should 
transfer the veteran's case to the 
Philadelphia, Pennsylvania RO, as per the 
veteran's March 1999 request.

2.  Once the transfer of the veteran's 
claims folder has been accomplished, the 
Philadelphia RO should afford the veteran 
a complete VA ear, nose and throat 
examination by a qualified physician in 
order to fully assess the current nature 
and degree of severity of the veteran's 
service-connected sinusitis.  
Specifically, the examiner should 
indicate whether the veteran suffers from 
three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or more than six 
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

2.  A copy of the letter scheduling the 
veteran's VA examination should be made 
part of the claims folder.  This letter 
must inform the veteran of the importance 
of reporting to his VA examination and 
the consequences of failing to do so 
(that is, the denial of his claim).

3.  Once the examination has been 
completed and the report associated with 
the claims folder, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for his service-
connected sinusitis, keeping in mind the 
holdings of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and Green v. Brown, 10 
Vet. App. 111 (1997); and 38 U.S.C.A. 
§ 5110(g) (West 1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




